                    Case 18-50924-MFW                Doc 2         Filed 10/17/18   Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------- x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
The Weinstein Company Holdings LLC, et al.,                    :   Case No. 18-10601 (MFW)
                                                               :
                   Debtors.                                    :   (Jointly Administered)
                                                               :
-------------------------------------------------------------- :
                                                               :
Lantern Entertainment LLC,                                     :
                                                               :
                   Plaintiff,                                  :   Adv. Pro. No. 18- 50924 (MFW)
                                                               :
vs.                                                            :
                                                               :
Bruce Cohen Productions, and Bruce Cohen                       :
                                                               :   Related to Docket No.: 1
                   Defendants.                                 :
-------------------------------------------------------------- x

                         SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                               IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint
within 35 days.
                  Address of Clerk:           824 Market Street, 3rd Floor
                                              Wilmington, DE 19801
At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorneys.
Name and Address of Plaintiff’s Attorneys:
  David B. Stratton (DE No. 960)                                   Michael S. Stamer (admitted pro hac vice)
  Evelyn J. Meltzer (DE No. 4581)                                  Abid Qureshi (admitted pro hac vice)
  PEPPER HAMILTON LLP                                              Meredith A. Lahaie (admitted pro hac vice)
  Hercules Plaza, Suite 5100                                       Joseph L. Sorkin (pro hac vice pending)
  1313 N. Market Street, P.O. Box 1709                             AKIN GUMP STRAUSS HAUER & FELD LLP
  Wilmington, Delaware 19899-1709                                  One Bryant Park
  Telephone: (302) 777-6500                                        Bank of America Tower
  Facsimile: (302) 421-8390                                        New York, NY 10036
  E-mail:     strattond@pepperlaw.com                              Telephone: (212) 872-1000
              meltzerm@pepperlaw.com                               Facsimile: (212) 872-1002
                                                                   E-mail:     mstamer@akingump.com
                                                                               aqureshi@akingump.com
                                                                               mlahaie@akingump.com
                                                                               jsorkin@akingump.com


#50465690 v2
                Case 18-50924-MFW          Doc 2       Filed 10/17/18    Page 2 of 2



If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the
complaint will be held at the following time and place.

               Address:                                Room:
               US Bankruptcy Court                     Courtroom #4
               824 Market St., 5th Floor
               Wilmington, Delaware                    Date and Time:
                                                       November 29, 2018 at 11:30 a.m.(Eastern Time)




IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO
BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.




United States Bankruptcy
 Court for the District
     of Delaware                                              /s/ Una O’Boyle
                                                              Clerk of the Bankruptcy Court

Date: October 17, 2018




                                                 -2-
#50465690 v2
